DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment, filed 02/17/2020, has been entered.
Claims 1-20 are pending and currently under examination as they read on a method of treating a patient diagnosed with cancer comprising administering an anti-carbonic anhydrase IX (CAIX) antibody.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claim contains the trademark/trade names (e.g., Avastin, Humira, Rituxan, etc.).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name 

Claim Rejections - 35 USC § 112
3The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating renal cancer using the recited anti-CAIX antibody, does not reasonably provide enablement for treating any other cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The specification disclosure is insufficient to enable one skilled in the art topractice the invention as claimed without an undue amount of experimentation. Undueexperimentation must be considered in light of factors including: the breadth of theclaims, the nature of the invention, the state of the prior art, the level of one of ordinaryskill in the art, the level of predictability of the art, the amount of direction provided bythe inventor, the existence of working examples, and the quantity of experimentationneeded to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at1404 (Fed. Cir. 1988). 
With regards to the instant claims, their breadth, the state of the prior art, and the lack of guidance provided by the inventor, comprise the primary issues as regards the unpredictability of the claimed method. 
The present claims are broadly drawn a method of treating all the caner broadly encompassed by the present claims.  However, the instants disclosure only appears to provide enabling support for treating renal cancer.
Aside from renal cancer, the specification does not adequately teach how to effectively treat or to reach an appropriate beneficial therapeutic endpoint in by administering an anti-CAIX antibody. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the antibody to the development of effective methods of treating any other cancer encompassed by the claimed invention.
 Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).
In view of the insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method, undue experimentation would be required to practice the claimed method of treating the plethora of diseases recited in the claims and disclosed in the specification with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively use the CAIX binding antibody and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for treating the diseases commensurate in scope with the claimed invention.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth.  In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,450,383.
It is noted that although the present application claims the benefit of being a divisional of parent application 15/590,678, now U.S. Patent 10,450,383, there has not been a Restriction Requirement of record in the parent application 15/590,678.  Moreover, the claimed subject matter of the present application appears to be same or nearly the same as the claimed subject matter of application ‘678 or patent ‘383.  Therefore, the present Application does not constitute a division but rather a continuation.  As such, the NSDP rejection is appropriate as the Safe Harbor of 35 USC 121 does not apply here.
The patent claims are directed to a method of treating a patient diagnosed with cancer comprising administering the same anti-CAIX antibody as recited in the present claims, wherein the cancer is renal cancer.  As such, the patent claims anticipate the present claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 1, 2021